 

0 ONY DA WNW BwWKH we

Oo NO NO NO NO NHN NHN ND NHN HS He He ee me ee
Oo nN HD Wn FP WO NY KS& CO OO Fn Dn BW NO —& CO

Case 2:19-cr-00007-JLR Document 3 Filed 01/10/19 Page 1of1

   

mmerocmnerarmmmnccecaes bin Yl bah eat fa led

JAN 10 2013

nine

f

     

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, wCR19=-QO? JLR

-- Plaintiff, ORDER ISSUING BENCH WARRANT

HO JUN JIA,
a/k/a, Matthew Ho,
a/k/a, “Prefinity,”
a/k/a, “Ethereum Vendor,”

Defendant.

 

 

 

 

An Indictment having been returned against the above-named defendant, now
therefore

IT IS ORDERED that a Bench Warrant shall be issued and conditions of release shall
be fixed at time of initial appearance in this case.

DATED this 10% day of January, 2019.

Miner? Bok

ITED STATES MAGISTRATE JUDGE

SECRET: YES XxX NO

ORDER ISSUING BENCH WARRANT - 1 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
